      Case 6:20-cv-01316-GTS-TWD Document 17 Filed 03/08/21 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

LEE SPENCER,

                               Plaintiff,
                                                              6:20-CV-1316
v.                                                            (GTS/TWD)

SCHENECTADY POLICE DEPT.; JOHN DOE 1,
Patrol Man Officer; JOHN DOE 2, Patrol Man
Officer; SCHENECTADY CORR. FACILITY;
NURSE BARRETT; and SCHENECTADY
COUNTY,

                        Defendants.
__________________________________________

APPEARANCES:

LEE SPENCER
   Plaintiff, Pro Se
18 Wall Street, #3
Hudson Falls, New York 12839

GLENN T. SUDDABY, Chief United States District Judge

                                     DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Lee Spencer

(“Plaintiff”) against the six above-captioned entities and individuals (“Defendants”), are (1)

United States Magistrate Judge Thérèse Wiley Dancks’ Report-Recommendation recommending

that certain of Plaintiff’s claims be sua sponte dismissed with prejudice for failure to state a

claim, certain other claims be sua sponte dismissed without prejudice (and with leave to replead)

for failure to state a claim, and his remaining claims survive the Court’s sua sponte review, and

(2) Plaintiff’s Second Amended Complaint. (Dkt. Nos. 10, 11, 12, 13.) For the reasons set

forth below, the Report-Recommendation is accepted and adopted in its entirety, Plaintiff’s
       Case 6:20-cv-01316-GTS-TWD Document 17 Filed 03/08/21 Page 2 of 8




Second Amended Complaint is rejected as premature, and he is granted leave to file another one.

I.      RELEVANT BACKGROUND

        Generally, in her Report-Recommendation, Magistrate Judge Dancks rendered the

following four findings of fact and conclusions of law: (1) Plaintiff’s Fourth Amendment claims

of excessive force and failure to intervene against Defendant Schenectady Police Department

should be sua sponte dismissed with prejudice for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1), except to the extent that Plaintiff is attempting to

plead a Monell claim against the City of Schenectady as the real party in interest, in which case

Plaintiff should be permitted to replead that claim; (2) Plaintiff’s Fourteenth Amendment claim

of deliberate indifference to a serious medical needs and his state law claim of negligence against

Defendant Schenectady County Correctional Facility should be sua sponte dismissed with

prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. §

1915A(b)(1), except to the extent that Plaintiff is attempting to plead a Monell claim against the

County of Schenectady as the real party in interest, in which case Plaintiff should be permitted to

replead that claim; (3) Plaintiff’s Fourth Amendment claims of excessive force and failure to

intervene against John Does 1 and 2 should survive the Court’s sua sponte review pursuant to 28

U.S.C. § 1915(e) and 28 U.S.C. § 1915A; and (4) the Clerk of Court should be directed to add

the City of Schenectady Chief of Police, Eric Clifford, as a defendant for purposes of service and

discovery with respect to Plaintiff’s claims against John Does 1 and 2 only. (Dkt. No. 10, at

Part II.)

        Rather than file an Objection to the Report-Recommendation, Plaintiff has filed what




                                                 2
      Case 6:20-cv-01316-GTS-TWD Document 17 Filed 03/08/21 Page 3 of 8




purports to be a Second Amended Complaint. (Dkt. No. 13.) 1

II.     STANDARD OF REVIEW

        When a specific objection is made to a portion of a magistrate judge's report-

recommendation, the Court subjects that portion of the report-recommendation to a de novo

review. Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1)(C). To be “specific,” the objection

must, with particularity, “identify [1] the portions of the proposed findings, recommendations, or

report to which it has an objection and [2] the basis for the objection.” N.D.N.Y. L.R. 72.1(c). 2

When performing such a de novo review, “[t]he judge may . . . receive further evidence. . . .” 28

U.S.C. § 636(b)(1). However, a district court will ordinarily refuse to consider evidentiary

material that could have been, but was not, presented to the magistrate judge in the first

instance. 3 Similarly, a district court will ordinarily refuse to consider argument that could have


1
        In addition, Plaintiff has filed letters that, liberally construed, support a second request for
the appointment of counsel. (Dkt. Nos. 11-12.) Because that request is non-dispositive in
nature (and indeed was previously decided by Magistrate Judge Dancks), the Court construes it
as pending before Magistrate Judge Dancks.
2
        See also Mario v. P&C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002) (“Although
Mario filed objections to the magistrate's report and recommendation, the statement with respect
to his Title VII claim was not specific enough to preserve this claim for review. The only
reference made to the Title VII claim was one sentence on the last page of his objections, where
he stated that it was error to deny his motion on the Title VII claim ‘[f]or the reasons set forth in
Plaintiff's Memorandum of Law in Support of Motion for Partial Summary Judgment.’ This bare
statement, devoid of any reference to specific findings or recommendations to which he objected
and why, and unsupported by legal authority, was not sufficient to preserve the Title VII
claim.”).
3
        See Paddington Partners v. Bouchard, 34 F.3d 1132, 1137-38 (2d Cir. 1994) (“In
objecting to a magistrate's report before the district court, a party has no right to present further
testimony when it offers no justification for not offering the testimony at the hearing before the
magistrate.”) [internal quotation marks and citations omitted]; Pan Am. World Airways, Inc. v.
Int'l Bhd. of Teamsters, 894 F.2d 36, 40, n.3 (2d Cir. 1990) (finding that district court did not
abuse its discretion in denying plaintiff's request to present additional testimony where plaintiff
“offered no justification for not offering the testimony at the hearing before the magistrate”); cf.
U. S. v. Raddatz, 447 U.S. 667, 676, n.3 (1980) (“We conclude that to construe § 636(b)(1) to
                                                   3
      Case 6:20-cv-01316-GTS-TWD Document 17 Filed 03/08/21 Page 4 of 8




been, but was not, presented to the magistrate judge in the first instance. See Zhao v. State Univ.

of N.Y., 04-CV-0210, 2011 WL 3610717, at *1 (E.D.N.Y. Aug. 15, 2011) (“[I]t is established

law that a district judge will not consider new arguments raised in objections to a magistrate

judge's report and recommendation that could have been raised before the magistrate but were

not.”) (internal quotation marks and citation omitted); Hubbard v. Kelley, 752 F. Supp.2d 311,

312-13 (W.D.N.Y. 2009) (“In this circuit, it is established law that a district judge will not

consider new arguments raised in objections to a magistrate judge's report and recommendation

that could have been raised before the magistrate but were not.”) (internal quotation marks

omitted).

        When only a general objection is made to a portion of a magistrate judge's

report-recommendation, the Court subjects that portion of the report-recommendation to only a

clear error review. Fed. R. Civ. P. 72(b)(2),(3); Fed. R. Civ. P. 72(b), Advisory Committee

Notes: 1983 Addition; see also Brown v. Peters, 95-CV-1641, 1997 WL 599355, at *2-3

(N.D.N.Y. Sept. 22, 1997) (Pooler, J.) [collecting cases], aff'd without opinion, 175 F.3d 1007

(2d Cir. 1999). Similarly, when an objection merely reiterates the same arguments made by the

objecting party in its original papers submitted to the magistrate judge, the Court subjects that

portion of the report-recommendation challenged by those arguments to only a clear error

review. 4 Finally, when no objection is made to a portion of a report-recommendation, the Court


require the district court to conduct a second hearing whenever either party objected to the
magistrate's credibility findings would largely frustrate the plain objective of Congress to
alleviate the increasing congestion of litigation in the district courts.”); Fed. R. Civ. P. 72(b),
Advisory Committee Notes: 1983 Addition (“The term ‘de novo’ does not indicate that a
secondary evidentiary hearing is required.”).
4
       See Mario, 313 F.3d at 766 (“Merely referring the court to previously filed papers or
arguments does not constitute an adequate objection under either Fed. R. Civ. P. 72(b) or Local
Civil Rule 72.3(a)(3).”); Camardo v. Gen. Motors Hourly-Rate Emp. Pension Plan, 806 F. Supp.
                                               4
       Case 6:20-cv-01316-GTS-TWD Document 17 Filed 03/08/21 Page 5 of 8




subjects that portion of the report-recommendation to only a clear error review. Fed. R. Civ. P.

72(b), Advisory Committee Notes: 1983 Addition. When performing such a “clear error”

review, “the court need only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Id. 5

       After conducting the appropriate review, the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C).

III.   ANALYSIS

       After carefully reviewing the relevant papers herein, including Magistrate Judge Dancks’

thorough Report-Recommendation, the Court can find no clear-error in the

Report-Recommendation. Magistrate Judge Dancks employed the proper standards, accurately

recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein.

       With regard to Plaintiff’s Second Amended Complaint, that pleading is rejected for each

of two reasons. 6 First, Plaintiff has already successfully amended his Complaint (see Dkt. No.


380, 382 (W.D.N.Y. 1992) (explaining that court need not consider objections that merely
constitute a "rehashing" of the same arguments and positions taken in original papers submitted
to the magistrate judge); accord, Praileau v. Cnty. of Schenectady, 09-CV-0924, 2010 WL
3761902, at *1, n.1 (N.D.N.Y. Sept. 20, 2010) (McAvoy, J.); Hickman ex rel. M.A.H. v. Astrue,
07-CV-1077, 2010 WL 2985968, at *3 & n.3 (N.D.N.Y. July 27, 2010) (Mordue, C.J.); Almonte
v. N.Y.S. Div. of Parole, 04-CV-0484, 2006 WL 149049, at *4 (N.D.N.Y. Jan. 18, 2006) (Sharpe,
J.).
5
        See also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31,
1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge's] report to
which no specific objection is made, so long as those sections are not facially erroneous.”)
(internal quotation marks and citations omitted).
6
       For the sake of brevity, the Court will not decide whether a party’s right to amend its
pleading once as a matter of course does not exist where the 21-day deadline by which to do so
                                                 5
      Case 6:20-cv-01316-GTS-TWD Document 17 Filed 03/08/21 Page 6 of 8




10, at 1-2, n.2 [Report-Recommendation, deciding to treat Dkt. No. 9 as a “amendment to” Dkt.

No. 1); and party may amend its complaint only once as a matter of course. See Fed. R. Civ. P.

15(a)(1) (“A party may amend its pleading once as a matter of course within: (A) 21 days after

serving it, or (B) if the pleading is one to which a responsive pleading is required, 21 days after

service of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

whichever is earlier.”).

       Second, in any event, it would hardly be an extension of special solicitude to Plaintiff for

the Court to accept his "Second Amended Complaint" without further inquiry under the

circumstances. The Second Amended Complaint asserts claims against only Schenectady

County, “Nurse Barrett,” and a John Doe Doctor. (Dkt. No. 13.) However, an amended

complaint supersedes a prior complaint in all respects. 7 As a result, acceptance of Plaintiff’s

Second Amended Complaint would result in the immediate dismissal (through withdrawal) of his

claims against John Does 1 and 2 (who are police officers, not a nurse and a doctor), and would

preclude him from attempting to amend his claims against the City of Schenectady. Moreover,

the factual allegations supporting the claims in his “Second Amended Complaint” are four

sentences in length, as compared to those in support of his Amended Complaint, which are

sixteen sentences in length (not including exhibits). (Compare Dkt. No. 13 with Dkt. Nos. 1 and


has not yet been triggered. See Fed. R. Civ. P. 15 (which arguably requires service, the filing of a
responsive pleading or the filing of a motion under Fed. R. Civ. P. 12 before the 21-day deadline
to amend as of right is triggered).
7
        See Int'lControls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977) (“It is well established
that an amended complaint ordinarily supersedes the original, and renders it of no legal effect.”);
6 C. Wright & A. Miller, Federal Practice & Procedure § 1476, at 556-57 (2d ed. 1990) (“A
pleading that has been amended under Rule 15(a) supersedes the pleading it modifies and
remains in effect throughout the action unless it subsequently is modified.”); cf. N.D.N.Y. L.R.
7.1(a)(4) (“[T]he proposed amended pleading . . . will supersede the pleading sought to be
amended in all respects.”).
                                                  6
       Case 6:20-cv-01316-GTS-TWD Document 17 Filed 03/08/21 Page 7 of 8




9.)

        If this is indeed Plaintiff’s decision, then so be it of course. However, the decision should
be an informed one, and he has made it without the benefit of this Decision and Order. For all
of these reasons, the Court finds that it would be a better extension of special solicitude to
Plaintiff to give him a reasonable opportunity to submit another Second Amended Complaint (or
again submit the current one, should he so choose), after he has received this Decision and
Order.

        ACCORDINGLY, it is

        ORDERED that Magistrate Judge Dancks’ Report-Recommendation (Dkt. No. 10) is

ACCEPTED and ADOPTED in its entirety; and it is further

        ORDERED that Plaintiff’s Fourth Amendment claims of excessive force and failure to

intervene against Defendant Schenectady Police Department are sua sponte DISMISSED with

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1), EXCEPT to

the extent that he is attempting to plead a Monell claim against the City of Schenectady as the

real party in interest, in which case he is granted LEAVE to AMEND that claim within

THIRTY (30) DAYS of this Decision and Order in a SECOND AMENDED COMPLAINT;

and it is further

        ORDERED that Plaintiff’s Fourteenth Amendment claim of deliberate indifference to a

serious medical needs and his state law claim of negligence against Defendant Schenectady

County Correctional Facility are sua sponte DISMISSED with prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1), EXCEPT to the extent that he is attempting to

plead a Monell claim against the County of Schenectady as the real party in interest, in which

case he is granted LEAVE to AMEND that claim within THIRTY (30) DAYS of this Decision

and Order in a SECOND AMENDED COMPLAINT; and it is further

        ORDERED that Plaintiff’s Fourth Amendment claims of excessive force and failure to


                                                  7
       Case 6:20-cv-01316-GTS-TWD Document 17 Filed 03/08/21 Page 8 of 8




intervene against John Does 1 and 2 SURVIVE the Court’s sua sponte review; and it is further

        ORDERED that the Clerk of Court ADD the City of Schenectady Chief of Police Eric

Clifford, as a Defendant FOR PURPOSES OF SERVICE AND DISCOVERY ONLY; and it

is further

        ORDERED that the Clerk of Court shall add the City of Schenectady Chief of Police,

Eric Clifford, as a defendant for purposes of service and discovery with respect to Plaintiff’s

claims against John Does 1 and 2 only; and it is further

        ORDERED that Plaintiff’s Second Amended Complaint (Dkt. No. 13) is REJECTED

as premature, but Plaintiff is granted THIRTY (30) DAYS from the date of this Decision and

Order by which file a revised Second Amended Complaint (or again file the current Second

Amended Complaint, should he so choose), which shall be referred to Magistrate Judge Dancks

for her review.

       The Court certifies that an appeal from this Decision and Order would not be taken in
good faith.

Dated: March 8, 2021
       Syracuse, New York




                                                 8
